LEARNED HAND, District Judge
(dissenting). The plaintiff, by the Ohio decree which has been affirmed, has now established its right to terminate Wagner’s competition. The decree not only creates this right, but imposes an obligation upon Wagner with the usual sanctions. Wanamaker now knows of the decree, - for the plaintiff has laid it as part of the gist of this suit, as the basis of its relief herein. Whenever in the future Wanamaker orders toys from Wagner it will solicit a sale which is in direct violation of the decree. If the order be given within the territory of the Ohio court it will be a contempt of the decree, as well as Wagner’s sale. Outside of that territory it will be no less a violation of the rights of the plainti ff, quite independently of how we might ourselves view the transactions out of which the Ohio decree proceeded. I apprehend that it makes no difference whether the obligation which a third party procures the obligor to violate be created by judgment or by contract; any one who contributes to that violation commits a tort. As to the toys which it buys of Wagner, Wanamaker, therefore, will commit such a tort against the plaintiff in the future, and should be enjoined, regardless of what relief we might have given the plaintiff upon the same state of facts.
Of course, as we held in the earlier case, Wanamaker must have its day in court upon its own right to make and sell the toys or to buy them of others. The Ohio decree is in no sense an estoppel against Wanamaker, and we may not. enjoin it on the principle of an estoppel; it has never been heard, and it must have its hearing. But so far as the facts appear at present it is only buying its toys of Wagner, and T think the plaintiff has established its right by the mere force of that decree to prevent Wanamaker from inducing Wagner to violate it. This question we reserved in the earlier decision, it comes up now and cannot be avoided; I would solve it in the plaintiff’s favor.
Kessler v. Eldred, 206 U. S. 285, 27 Sup. Ct. 611, 51 L. Ed. 1065, is a case of somewhat the same character. There É,ldred, a patentee, sued Kessler, who succeeded on the issue of noninfringement. Rater he sued one of Kessler’s customers in another district, and Kessler was forced to intervene and protect him. While that suit was pending Kessler sued Eldred to procure a general injunction against him from litigating again the issues determined between them in the original suit, and the court enjoined Eldred. It seems to me there is no substantial difference between Kessler’s right in that case, which was his “good-will” (“universitas”), and the specific right established in this case in the plaintiff’s favor against Wagner.
I dissent.